Cloning of animals for food supply (debate)
The next item is the debate on the oral question - to the Commission by Neil Parish, on behalf of the Committee on Agriculture and Rural Development, on the cloning of animals for food supply.
author. - Mr President, I should like very much to welcome Commissioner Vassiliou here this evening to listen to our oral question, especially at this late hour.
When we deal with cloning, it is not only a case of food safety, but also we in Europe believe that, under the common agricultural policy, we are producing food to a very high standard and also to a very high welfare standard. The problems with cloning concern not only the welfare of animals but also consumer confidence in food that may come from cloned animals.
You only have to look across the Atlantic Ocean to the United States of America to see how to stop cloned animals from entering the food chain. For instance, if a cloned bull is worth EUR 1 000 at the end of its life to go into the food chain, then the people who have bred that bull have to put up a bond, which may be worth EUR 3 000, and when they destroy that animal and make sure that it does not go into the food chain, they get the bond back. It is quite a simple way of keeping cloned animals out of the food chain.
I think we have to take this matter very seriously and I would urge the Commissioner to look at this again.
I will go through some of the problems with cloning, especially from a welfare point of view. Cloning entails serious health and welfare problems for clones and their surrogate dams; animal health problems come from invasive techniques required to produce a clone; there is the suffering of surrogate dams which carry cloned foetuses, and high levels of ill health and mortality in early life for cloned animals.
The OIE Scientific and Technical Review identified that only 6% of cloned embryos resulted in healthy, long-term surviving clones.
The EFSA report also points out an increased proportion of pregnancy failure and disorders in surrogate dams of cloned embryos. These disorders and the large size of clones make caesareans more frequent in cattle carrying clones than in conventional pregnancy. Mortality and morbidity is higher in clones than in sexually-produced animals; the welfare of both surrogate dam and clone can be affected.
On the ethics side, the European Group on Ethics has doubts as to whether cloning animals for food supply is ethically justified. It also does not see convincing arguments to justify the production of food from clones and their offspring.
If you look into the figures of what has happened when animals are cloned, cloned calves are often 25% heavier than normal, leading to a painful birth; 25% of cows pregnant with clones at day 120 of gestation develop hydroallantois. Reports in 2003 show only 13% of embryos planted in surrogate dams result in calves delivered at full term; only 5% of all cloned embryos transferred into recipient cows have survived. EFSA's opinion cites a study where out of 2 170 cattle receiving embryos only 106 live births occurred - 4.9% - and only 82 survived more than two days.
We also have to consider the problems that occur not only on the animal welfare side but also in the gene pool of animals - and this is a farming aspect also. Take the Holstein Friesian - it is thought that there are only about 50 strains of the Holstein Friesian. If we start cloning bulls and the heifer from a cloned bull is then put back on to the offspring, so the same father is used, then we will create an even tighter gene pool. There are then problems with disease and with genetics being carried over to those offspring. Therefore, we need to make sure there is hybrid vigour.
The industry itself cannot explain why a cloned animal has the cell of the parent - an older cell. Therefore, again, there is the risk of producing an animal that is not as strong and as healthy.
Therefore, I call on the Commission to submit proposals prohibiting the cloning of animals for the food supply and the placing of cloned animals on the market in meat and dairy products.
Member of the Commission. - Mr President, I want to thank Mr Parish for raising this question, because it is a question to which the Commission has given a lot of consideration and considers important, and it is indeed something which preoccupies us. The European Commission - as Mr Parish said - has asked EFSA to provide an opinion on food safety, animal health, animal welfare and the environmental implications of the use of live animal clones.
The final opinion was adopted on 15 July this year, and the Commission is now evaluating the necessary steps to be taken. This opinion refers to uncertainties in the risk assessment due to the limited number of studies available. It also refers to the fact that the health and welfare of a significant proportion of clones have been found to be adversely affected, often severely, with a fatal outcome.
The Commission is aware that, even though the efficiency of animal cloning has improved in recent years, adverse health affects on animal health and welfare still occur today. There are indications that mortality and morbidity rates in clones after birth are higher than in sexually-reproduced animals. However, most surviving clones are normal and healthy, as determined by psychological measurements as well as by behaviour and clinical examinations.
The Commission closely follows the scientific developments in this area. In 2004 the Commission also financed a pan-European research project called Cloning in Public, addressing ethical, legal and other societal aspects of farm animal cloning. The project was coordinated by the Danish Centre for Bioethics and Risk Assessment and aimed to promote public debate on the issue of biotechnology.
As far as the involvement of the public is concerned, in autumn 2007 the Commission launched a public consultation on the ethics of animal cloning for food supply, and in September 2007 it organised an open round table on the same topic with representatives from academia, industry, NGOs, civil society, international organisations, industry etc. In order to increase public participation, the round table was also broadcast on the internet, and its proceedings have been published.
Last but not least, the Commission has recently launched a Eurobarometer survey on consumers' attitudes to cloning for food production. Its purpose is to ask the public about their opinion and their awareness regarding cloning and food derived from the offspring of cloned animals. The results will be made available very shortly.
The Commission takes ethical considerations fully into account when dealing with sensitive issues such as cloning. The Commission has given its attention to the ethics of animal cloning since 1997, when the group of advisers to the European Commission on the ethical implications of biotechnology issued an opinion on the ethics of cloning. Due to the state of the art of technology at that time, the opinion did not address the use of cloning for food purposes. It is for this reason that the Commission asked the European Group on Ethics in Science and New Technologies, the independent advisory body to the Commission in this field, to give an opinion on the ethical aspects of animal cloning for food supply. Their opinion was published in January this year. Considering the current level of suffering and health problems of surrogate dams and animal clones, the European Group on Ethics expressed doubts as to whether cloning animals for food supply is ethically justified. It advocated that at the moment there are no convincing arguments to justify the production of food from clones and their offspring. The Commission is currently examining the concerns expressed by the Group.
Under international rules, restrictions to imports of products must be based on legitimate concerns, not be discriminatory, and be proportionate to the objective pursued. According to global trade rules, imports of food products from third countries might be suspended if they present a serious threat to animal or public health. On the basis of the studies conducted and the opinion of EFSA, the Commission will consider whether restrictions must be imposed. I am sure this will be done very shortly.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, today's discussion is absolutely essential as a means of drawing attention to the dangers inherent in cloning. I am very grateful to Neil Parish for having put this oral question to the Commission. One thing is quite clear, namely that animal health equates with food safety.
As we know, there are various types of cloning processes: therapeutic and reproductive cloning as well as DNA cloning. What we are discussing today is reproductive cloning. Reproductive cloning means creating a genetically identical copy of something: a plant, an animal and perhaps one day - if we feel the need to overstep all boundaries - even a human being.
When cloning is used in animal breeding for food production, however, there are problems. The first of these to which I wish to refer is the high loss rate. We know from the Americans that only a very few clones survive. Consequently, cloning for food production is not financially viable. From the very beginning, the clone has the genetic age of the original. That is to say if the original is a six-year-old cow, the clone will be a calf whose genes are six years old. In the cloning process the cloning genome is inevitably damaged. This makes the clone susceptible to diseases and parasites.
When cloning occurs over several generations, Commissioner, there is a cumulative depletion of the genetic diversity on which species depend for their survival because it enables them to adapt to changes in their natural surroundings.
Lastly, the question arises whether mankind can presume to intervene in the most natural biological processes, even if it is done with the best intentions. It seems to me that there is no need to alter something which has worked for millions of years. Human being have too short a lifespan, in any case, to experience the effects of their actions over long periods of time. I hope we shall not find ourselves in the same dilemma as Goethe's sorcerer's apprentice, who could not rid himself of the spirits he had conjured up.
on behalf of the PSE Group. - (HU) Mr President, I completely agree with Mr Parish's proposal: two types of zero tolerance are needed here. Firstly, cloned animals should not enter the food chain in any way; we are all agreed on that. We also agree completely, and we would ask the Commission to ensure, that cloned animals from Argentina, Brazil or elsewhere outside the Union should not be imported or brought into the European Union in any way. This is the double zero tolerance which I believe is the essence of Mr Parish's proposal. Mrs Schierhuber and Mr Parish have both said that there is still a huge amount of risk, that there are no real, appropriate controls or monitoring, and there are inadequate test samples, inadequate trials, and any trials relate only to pigs and cattle, so there is a huge amount of risk. In fact, it could be summarised by saying that they should not enter the food chain, and it would naturally be absurd and idiotic to obstruct genetic engineering and bioengineering research. Research is one thing, but the food chain is another thing, and thirdly lengthy, reliable checks that are independent of organisations in the sector are needed, as well as independent monitoring for more and longer periods. Thank you for your attention.
on behalf of the ALDE Group. - Mr President, from experience with other issues that tackle food safety, as well as raising adequate questions linked to the relations between humans as the dominant species and the animals, we know that public perception depends very much on specific knowledge of the matter. Consumers are increasingly sensitive with regard to the suffering of, and injuries to, farm animals. Therefore, they have to be properly informed about the risks posed by the cloning of animals. An educational campaign is needed, explaining to them what an incredibly wasteful process cloning has been so far.
It was expected that EFSA would not find clear safety concerns related to food products from clones of farm animals, compared with conventionally-bred animals. However, EFSA also underlined in its recent report that the practice has major repercussions on the health and welfare of animals.
The issue raises societal problems, which advise us strongly to ban animal cloning for food, as well as the import of cloned animals and their offspring.
on behalf of the UEN Group. - (PL) Mr President, our civilisation lives from the exploitation of animals and will certainly long continue to do so. We kill animals to satisfy many needs, but we also set ourselves certain standards. We Europeans, at least, impose limits on the suffering of animals and support their wellbeing. Our legislation prescribes that an animal is not an object.
Cloning animals is a controversial scientific achievement. Cloning animals for economic purposes, on the other hand, is an ethical abuse. It is not animal husbandry but animal production. It is based not even on the principle of the production line, but that of the photocopier. We should reject it on moral grounds in the name of respect for animals, but also in the name of our own humanity. It is only one step from treating animals as objects to treating human beings as objects. It is already only a short step from cloning animals to cloning people. On behalf of the Union for Europe of the Nations, I support the resolution.
on behalf of the Verts/ALE. - (ES) Mr President, I wonder what we are hoping to achieve by a moratorium on cloning animals for food supply? What do we hope to achieve by applying the precautionary principle and preventing the import of cloned animals? What do we hope to achieve by ceasing to treat animals as mere objects and inflicting unnecessary suffering on them?
Dolly the Sheep died ill and malformed. The Dolly the Sheep experiment was a failure. However, it would appear that we have not learned from it.
Cloning can reduce genetic diversity; it can generate greater vulnerability to animal diseases; it can generate a situation where sentient beings, our animal cousins, which can feel and experience pain, undergo greater suffering.
on behalf of the GUE/NGL Group. - (NL) Mr President, I want to thank Mr Parish most sincerely and I can fully support his comments. It has been proved that cloning causes suffering to animals, and the EFSA came to the same conclusion. If we allow animals to be cloned for food production, we come up against the following problems, in addition to animal suffering and ethical objections: it is very questionable whether consumers actually want to eat cloned meat at all, it is not certain how safe it will be and, finally, the public debate about cloned food has not even really started yet.
I therefore really object to the fact that the Commission even dares to propose allowing cloning to be covered by the definition in the new foodstuffs regulation. By doing so, it is indirectly showing that it can support animal cloning for food production. I am therefore urging the Commission, in this report too, to reconsider its position. In view of all the objections, I also call on the Commission to put forward proposals for a total ban on animal cloning without delay.
Mr President, it is right and natural to want to improve stock quality by breeding from our best animals. Artificial insemination and embryo transfer provide for that. Cloning, however, is quite different: it is, as the United Kingdom Food Standards Agency has observed, a quantum leap way beyond giving Mother Nature a helping hand.
Quite apart from other ethical issues and the danger of copycat science in the human field, animal welfare is a real concern. The premature ageing and health deficiencies seen in high-profile cloning cases that have made the headlines, such as that of Dolly the sheep, are good reminders of those welfare issues. Devoting more money to tackling animal disease would serve us better than experimenting with nature.
From a consumer perspective, there is also a food quality issue, since cloned herds would all share the same vulnerability to the same strains of disease, whereas genetic diversity is one of our best protections against rampant outbreaks of disease. In fact, whichever way I look at this subject, I can find nothing to convince me that animal cloning is right, necessary or in the public interest.
(PL) Mr President, if the protection of biodiversity is a priority of the European Commission, then there should be no talk of cloning. I would like to hear the arguments in favour of cloning animals for food. Are we to be guided solely by economic considerations? What about the ethical, social and health issues?
Before we decide to allow such food to be sold on the EU market, we must have our citizens' permission for such a step. I myself am not sure I would be able to swallow a pork chop from a cloned pig or milk from a cloned cow.
Instead of genetically modified food and food from cloned animals, we should be thinking more about action in favour of a return to natural foods that are ecological, healthy and contain no chemicals. Let us leave cloning in the realm of research. In my opinion, the road from the laboratory to the knife and fork of the European consumer is still long, because there are still too many question marks. And because there are so many questions still unanswered, I am convinced we should not act hastily in this matter.
Nor should the Commission act against the opinion of Europe's citizens. Even if food products derived from cloned animals were allowed on the EU market, I am convinced that, if they were clearly marked and people had to take a conscious decision to buy them, they would not find too many takers among EU consumers.
If we introduce products derived from cloned sheep, poultry, goats or cattle, we shall destroy the image of the European agricultural model, which sets such great store by protection of the environment and the wellbeing of animals.
(PL) Mr President, I also fully support Neil Parish's proposal for a ban on the use of cloned animals for food production. However, for some considerable time now I have been watching the Commission strive to impose legal arrangements on Member States that will lead to the introduction of genetically modified foodstuffs for mass distribution, and in future perhaps also meat from cloned animals.
In many countries, including Poland, local authorities have passed resolutions demanding that whole regions, and even a whole country, be kept free from GMOs. Under pressure from industrial lobbies, the Commission is ignoring these resolutions and pressing for the introduction of genetically modified foodstuffs on the market. EU Member States owe the public a clear answer: are they in favour of healthy, natural foods or genetically modified and cloned foodstuffs? We must not be hypocritical about this.
Let me also ask the Commissioner how she intends to protect the public against the unwitting purchase of food that may in future come from cloned animals? Such food will not be specially labelled, since exporters will attempt to smuggle it into the European market.
Mr President, I am going to be the different voice in this argument, because, through the ages, man has manipulated the breeding of animals and enhanced their productivity to meet his needs. There is a clear continuum: natural service to artificial insemination, to embryo transfer, to embryo splitting, in vitro fertilisation, blastomere nuclear transfer, foetal nuclear transfer and now somatic cell nuclear transfer.
Every new development has been seen as too far, and each time the technique has been improved and perfected, the benefits have come through and the anticipated problems have faded away.
Now the farmers' unions are beginning to foresee benefits to animal health and welfare through the use of cloning. The Food and Safety Agency says: 'There is no indication that differences exist in terms of food safety between food products from healthy cattle and pig clones and their progeny, compared with those from healthy, conventionally-bred animals.' Nor does it see any environmental risks - and there are benefits: safeguarding high-value animals and their genetics, conserving and even reintroducing endangered breeds, eliminating dangerous pathogens and their transfer internationally, improving productivity and competitivity, and encouraging research and development in Europe rather than elsewhere.
So why do we Europeans repeatedly fall into the knee-jerk trap of distrusting any new development and of rushing to ban new things? Look at what happened with GMOs. So let us discuss and debate, and base our arguments on science and facts. I urge the Commission to follow developments carefully, encourage research, clarify the science, defend the facts; but do not ban. Let us drop this inaccurate, illogical and misguided resolution.
Mr President, lest Mr Purvis think he is alone, let me try and walk a middle line. This is a very worthy debate and it is a shame it is being held at this late hour. I listened to the first part in my office and it was riveting - which can be rare for a European Parliament debate - because it is practical.
I would like to mention a number of points. What concerns me in the debate now is the link between genetically-modified foods and the cloning of animals. I am not among those calling for a ban on GMOs, because in Ireland we use a large volume of genetically-modified animal feed ingredients and need to continue doing that. The concerns on cloning, well voiced by the chairman of the Committee on Agriculture, Mr Parish, are on the welfare side, and clearly there is concern that animals suffer. That is an issue that needs to be looked at.
Calling for a ban on cloned animals in food production may not address that issue if the research stage of that process is concerned. Therefore, while my immediate reaction as a Member of the Committee on Agriculture was to support this resolution - I am glad we raised this issue and applaud the Committee and its Chair for doing so - my gut instinct now is that Mr Purvis is perhaps on the right track, and that an outright ban might be a step too far. I await the Commission's very considered opinion.
Mr President, let me first of all welcome the opportunity of holding this debate. I think it has been very timely.
This is a subject that gives great concern. What I do not like is that we in Europe do not have sufficient control to ensure that cloned animals do not enter or reach the food chain. I understand the need to allow animal breeding and development, and I understand fully what Mr Purvis is saying - and I have no wish to bring to an end the ability of science to develop in any way, shape, size or form - but I strongly believe that we must set in place clear criteria and controls. I share Mr Parish's concern about the welfare of the animals. I do have great concerns about animal welfare, because a very high percentage of cloned animals suffer at a very early age.
Let me repeat: I do not oppose, or wish to stand in the way of, futuristic developments. In the past we have made many mistakes. Let us not do so on this delicate subject. Let us protect the food chain from cloned animals. I am opposed to them in the food chain.
Member of the Commission. - Mr President, the opinion of the European Parliament on this new technology and its consequences is of course of the utmost importance for me and I welcome the views of the honourable Members. In particular, I wish to say that EFSA's opinion gives us new food for thought, and many factors need to be taken into account. I agree that novel food is not the right tool to deal with the question of food from cloned animals and this is something that can be discussed during our deliberations on the proposal for novel food.
I wish, however, to make a clarification here because I heard a number of speakers speaking about cloning and genetic modification as if they were one and the same thing. No: genetic modification and cloning are two separate techniques. Expert opinion states that cloning does not alter genetic material and clones are merely genetic copies of animals.
In finalising my comments, I wish to assure you that in any future actions the Commission will carefully examine all factors at play.
The debate is closed.
I have received the proposal for a resolution tabled by the Committee on Agriculture and Rural Development.
The debate is closed.
The vote will take place on Wednesday, 3 September at 11.30 a.m.
Written statements (Rule 142)
in writing. - Even if strict conditions are respected and EFSA concludes that cloned meat is equivalent to conventional meat, animal cloning for food supply is, to many people, a risky and morally unacceptable practice. The current level of suffering and health problems in cloned animals reinforces that claim. If conventional methods work, then why should we encourage a technique that causes so many animals to suffer and die? It neither improves breeding, nor food safety nor the security of provision. It clearly provides no obvious benefit to the consumer.
Furthermore, European consumers have, on several occasions, expressed their wish not to have food products from clones or the offspring thereof on their table. It is a legitimate call and sends a clear signal, so why are we even considering cloning for food supply in the first place? People want to have control over what they eat and they are concerned that cloning will ultimately be forced on them. If we do not wish to further alienate the public from the European project, I believe we had better listen to their will and enforce it. Therefore, I call for no cloning of animals for food supply.
in writing. - (SK) I was amazed when reading the text of this resolution. I should first of all like to say that I shall vote for it, but I have a few comments:
Paragraph B: 'whereas cloning processes show low rates of survival for transferred embryos and cloned animals, with many cloned animals dying in the early stages of life ...'
What would the future for humanity be if man took the same remarkable degree of care and if we stopped freezing human embryos?
Paragraph C: '... mortality and morbidity levels in cloned animals are higher than in sexually produced animals and late pregnancy losses and disorders are likely to affect the welfare of surrogate mothers'.
What would the future for humanity be if the whole of society gave such support to mothers of families as we give to the protection of surrogate animal mothers?
Paragraph D: '... given current levels of suffering and health problems of surrogate dams and cloned animals, the European Group on Ethics ... questions whether cloning animals ... is ethically justified ...'
What would the future for humanity be if this Group took into consideration the suffering of women who become surrogate mothers in order to improve their financial situation or the stress suffered by women following repeated unsuccessful artificial fertilisation attempts or consistently forbade the use of human embryos for research purposes because it is morally impermissible.
Lucky animals, because this resolution also shows that they are in some cases better protected than man.